Judgment, Supreme Court, New York County (John G. Dier, J.), entered on January 6,1983, is modified, on the law and the facts, to the extent of reversing the judgment in favor of plaintiff and a new trial ordered solely on the issue of damages awarded to the plaintiff and otherwise affirmed, without costs, unless said plaintiff, within 20 days after service upon her attorney of a copy of the order herein, with notice of entry, serves and files in the office of the clerk of the trial court a written stipulation consenting to reduce the verdict as to the total amount of plaintiff’s damages to $5,000,000, said amount to be decreased by the 32% attributable to plaintiff’s negligence and apportioned among the defendants, all as found by the jury, and to the entry of an amended judgment in accordance therewith. If plaintiff so stipulates, the judgment as so amended and reduced is affirmed, without costs. K After review of the record, we find the judgment to have been excessive to the extent indicated. Concur — Murphy, P. J., Ross and Silverman, JJ. Alexander and Fein, JJ., dissent, each in a separate memorandum, as follows: